___________

                                     No. 94-1560
                                     ___________

Kyle Brian Zwack,                         *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   District of Minnesota.
University of Minnesota; Betty            *
Hackett,                                  *        [UNPUBLISHED]
                                          *
              Appellees.                  *


                                     ___________

                      Submitted:     September 6, 1996

                            Filed:   September 16, 1996
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Kyle Brian Zwack appeals the district court's1 dismissal of his civil
rights action pursuant to 28 U.S.C. § 1915(d).           We conclude dismissal of
Zwack's complaint as frivolous was correct, even considering Zwack's
objections     to   the    magistrate   judge's    report   and    recommendation.
Accordingly, we affirm.      See 8th Cir. R. 47B.




     1
      The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota, adopting the report and
recommendation of the Honorable Floyd E. Boline, United States
Magistrate Judge for the District of Minnesota.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-